 


110 HR 2086 IH: To enhance the integrity of the United States against the threat of terrorism.
U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2086 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2007 
Mr. David Davis of Tennessee (for himself and Mr. Carney) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To enhance the integrity of the United States against the threat of terrorism. 
 
 
1.Border security and immigration enforcement of State and local law enforcement personnel 
(a)In generalThere are authorized to be appropriated such sums as may be necessary for fiscal year 2008, to remain available until September 30, 2008, for the purpose of enhancing the integrity of the United States against the threat of terrorism. 
(b)Use of fundsFrom amounts made available under subsection (a), the Secretary of Homeland Security may reimburse a State or political subdivision described in subsection (c) for the expenses described in subsection (d). 
(c)Eligible recipientsA State, or a political subdivision of a State, is eligible for reimbursement under subsection (b) if the State or political subdivision— 
(1)has entered into a written agreement described in section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) under which certain officers or employees of the State or subdivision may be authorized to perform certain functions of an immigration officer; and 
(2)desires such officers or employees to receive training for the Department of Homeland Security in relation to such functions, including border security and immigration enforcement functions. 
(d)ExpensesThe expenses described in this subsection are actual and necessary expenses incurred by the section by the State or political subdivision in order to permit the training described in subsection (c)(2) to take place, including expenses such as the following: 
(1)Costs of travel and transportation to locations where training is provided, including mileage and related allowances for the use of a privately owned automobile. 
(2)Subsistence consisting of lodging, meals, and other necessary expenses for the personal sustenance and comfort of a person required to travel away from their person’s regular post of duty in order to participate in the training. 
(3)A per diem allowance paid instead of actual expenses for subsistence and fees or tips to porters and stewards. 
(4)Costs of securing temporary replacements for personnel traveling to, and participating in, the training. 
 
